DETAILED ACTION
This office action is in response to the correspondence filed on 01/31/2022. This application has an earliest provisional application 62/839,832 filed 04/29/2019. Claims 1-6, 8-11, and 13-20 are still pending and are examined. Claims 1, 8, and 11 are amended. Claims 7 and 12 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments and/or arguments submitted by Applicants for the rejection(s)) listed below have been considered and are persuasive; thus, they have been withdrawn:
35 U.S.C. §103 Rejection(s)

Allowable Subject Matter
Claims 1-6, 8-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claim amendments and/or arguments resolve all outstanding issues related to the clarity of the claim scope; thus, places the claims in to condition for allowance.

According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ALON; Haggai et al.	US-PGPUB	US 20210012278 A1	Methods for supply chain management and integrity verification via blockchain
Tran; Bao et al.		US-PGPUB	US 20200359550 A1	Farm ecosystem

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KA SHAN CHOY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435                                                                                                                                                                                                                                                                                                                                                                                                              


f